Citation Nr: 0816746	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for congestive heart 
failure (CHF), to include as due to hypertension.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran had over 20 years of active military service that 
commenced in March 1957, until he retired in July 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, wherein the RO denied service connection 
for hypertension, CHF and PTSD.  The RO granted service 
connection for diabetes mellitus; an initial 20 percent 
evaluation was assigned, effective November 20, 2001.  The 
veteran timely appealed the RO's July 2002 determination to 
the Board.  

During the pendency of the appeal, in an August 2004 rating 
action, the RO awarded service connection for PTSD; an 
initial evaluation was assigned, effective November 20, 2001.  
The veteran timely appealed this determination to the Board. 
 
By a September 2004 rating action, the RO assigned an 
effective date of May 8, 2001 to the service-connected 
diabetes mellitus. 

In August 2006, the Board remanded the instant claims to the 
RO for additional development.  The requested development has 
been completed, and the case has returned to the Board for 
appellate consideration. 

The issues of entitlement to service connection for 
hypertension and CHF, to include as secondary to 
hypertension; and entitlement to an initial evaluation in 
excess of 30 percent for PTSD will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the service-connected 
diabetes mellitus is controlled with oral medication and a 
restricted diet; insulin is not required and regulation of 
activities has not been demonstrated. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

	Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for diabetes 
mellitus.  United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, any deficiency in the VCAA notice is 
not prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for diabetes mellitus in July 
2002.

	Duty to Assist

Regarding VA's duty to assist the veteran with claim of 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, limited service medical records, 
extensive post-service VA clinical treatment and examination 
reports, and statements of the veteran have been associated 
with the claims files.  The Board observes that because the 
veteran's claims files has been rebuilt, only a finite  
amount of service medical records from his longstanding 
period of military service have been found and associated 
therewith.  

Notwithstanding the foregoing, the RO attempted to secure 
remaining service medical records, along with in-patient 
hospitalization records from Walter Reed Medical Center, 
dated in 1976, from the National Personnel Records Center 
(NPRC).  The aforementioned searches were negative for any 
additional records.  

In addition, pursuant to the Board's August 2006 remand 
directives, VA examined the veteran to determine the current 
severity of his diabetes mellitus in July 2002 and January 
and July 2007.  Copies of the aforementioned VA examination 
reports are provided in the claims files.  The Board is aware 
of no outstanding evidence that could be obtained pertinent 
to the instant initial evaluation claim.  The Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his initial evaluation claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Relevant Laws and Regulations

       Initial Evaluations-general rating criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as in the instant claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7.


       Diabetes Mellitus-rating criteria

As provided by the VA Schedule for Rating Disabilities, a 
rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913

A rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  Id.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  Id.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913. When diabetes mellitus has 
been conclusively diagnosed, a request for a glucose 
tolerance test solely for rating purposes should not be 
requested.  38 C.F.R. § 4.119, Note 2 following Diagnostic 
Code 7913.




III.  Legal Analysis

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence is against an assignment of an 
initial schedular rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus.

In reaching the foregoing determination, competent medical 
evidence of record shows that that the veteran's diabetes 
mellitus requires oral medication and a restricted diet, but 
without the need for insulin.  The veteran's activities have 
not been restricted or limited as a result of his diabetes 
mellitus.  In addition, none of the available evidence 
suggests, in any way, that the veteran's diabetes mellitus 
has involved episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
visits to a diabetic care provider twice a month plus 
complications that would not be compensable, if separately 
evaluated. 

Since the effective date of service connection for diabetes 
mellitus in 2001, numerous VA medical examination reports and 
treatment records document the severity of the symptoms of 
diabetes mellitus.  Of note, are VA diabetes mellitus 
examination reports, dated in July 2002 and January and July 
2007, reflecting that the veteran's service-connected 
diabetes mellitus was controlled with oral medications and 
dietary restrictions and did not limit or restrict the 
veteran's activities.  

As to the possibility that diabetes mellitus manifests other 
compensable or noncompensable complications, the Board notes 
that VA examiners specifically stated that there was no 
evidence of diabetic retinopathy on examination.  (see, VA 
diabetes mellitus examination reports, dated in July 2002 and 
January and July 2007 and VA eye examination report, dated in 
January 2007). 

As a side note, the Board observes that by a November 2007 
rating action, the RO awarded service connection for 
peripheral neuropathy of the right and left lower extremities 
as secondary to service connected diabetes mellitus; each 
extremity was assigned an initial 10 percent evaluation, 
effective January 12, 2007.  (see, November 2007 rating 
action).   The veteran has not separately appealed this 
determination. 

In short, without a showing that the veteran's diabetes 
mellitus requires insulin and  restricts his activities, a 
rating in excess of the initial 20 percent evaluation cannot 
be granted.  Although it is generally not necessary to meet 
all of the rating criteria for a higher rating, see 38 C.F.R. 
§ 4.21, the requirement that the veteran's diabetes mellitus 
cause him to regulate his activities is a primary 
characteristic distinguishing the higher rating in this case; 
hence, absent a finding of such, a higher rating is not 
warranted.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, supra.  It is the Board's 
conclusion, however, that the veteran's diabetes has never 
been more than 20 percent disabling since the time that the 
underlying claim for service connection was filed at the RO 
in November 2001.  Thus, a "staged rating" is not warranted. 

In reaching these conclusions, the Board has considered the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

IV.  Extraschedular Evaluation

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied. 


REMAND

The Board has reviewed the veteran's claims files and finds 
that additional substantive development and adjudication is 
necessary prior to a final Board disposition on the claims 
for service connection for hypertension and CHF, and 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  

(1)  Hypertension and CHF

Pursuant to the Board's August 2006 remand directives, VA 
examined the veteran in January 2007, and the findings of 
said examination were relevant to his hypertension and CHF 
service connection claims.  The January 2007 VA examination 
was conducted by S. R., Adult Nurse Practitioner (A. N. P.), 
a VA certified adult nurse practitioner.  There is, however, 
no indication that the January 2007 VA examination report was 
then signed by a physician, as required by VA Adjudication 
Procedure Manual M- 21 Part VI, § 1.07(d) ("Manual M-21-1").  
Thus, it is incumbent on the Board to return this case to the 
RO so the veteran can be reexamined by a physician or by 
delegation under his/her authority.

(2)  PTSD

In addition, VA last evaluated the veteran's service-
connected PTSD in July 2004.  Since that time, the veteran 
has maintained that his PTSD-related symptoms, such as social 
isolation, depression and paranoia have increased in 
severity.  (see, VA Form 21-4138, Statement in Support of 
Claim, dated and signed by the veteran in November 2004).  In 
view of the veteran's allegations of worsening of his PTSD-
related symptoms since he was last examined by VA in July 
2004, and as said examination report is almost four years 
old, a re-examination is necessary to verify whether there 
has been an improvement in the service-connected PTSD, or a 
material change in disability.  38 C.F.R. § 3.327(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiovascular examination by a 
physician with appropriate expertise to 
determine the nature and likely 
etiology of the veteran's hypertension 
and CHF.  The examiner should be 
furnished with the claims file and 
should review it in its entirety in 
conjunction with the examination.
    
For both hypertension and CHF, the 
examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or more) 
that any currently present hypertension 
and CHF had their onset in service or 
within the first post-service year, or 
are otherwise related to active duty 
service?  

If and only if, the examiner determines 
that the veteran's hypertension is of 
service origin, should he/she answer 
the following question:  Is it at least 
as likely as not (50 percent) that the 
veteran's CHF was caused or aggravated 
(e.g., made permanently worse) by 
service-connected hypertension.

In formulating the above-requested 
opinion, the examiner must comment all 
relevant service and post-service 
clinical records.  

2.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his service-
connected PTSD.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims file 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.

The examiner should report a multi-
axial diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
results in social and occupational 
impairment.  The multi-axial assessment 
should also include a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims for 
service connection for hypertension and 
CHF, to include as secondary to 
hypertension; and entitlement to an 
initial rating in excess of 30 percent 
for PTSD should be readjudicated.  If the 
maximum benefits sought remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims including reporting for any scheduled VA examinations, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for the scheduled examinations 
may result in the denial of his claim for service connection 
for hypertension and CHF, to include as secondary to 
hypertension, and entitlement to an initial evaluations in 
excess of 30 percent for PTSD.  38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


